

115 HR 3689 IH: Student Exchange Program Parity Act
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3689IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Mr. MacArthur introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the 1-year limitation on the period of
			 time an alien may be accorded nonimmigrant status to study at a public
			 secondary school, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Exchange Program Parity Act.2.PurposeThe purposes of this Act are as follows: (1)To make equal the length of time a public secondary school and a private secondary school may enroll a foreign exchange student.
 (2)To benefit cultural exchange between the United States and students from abroad. (3)To emphasize that visiting foreign public secondary school students must reimburse local educational agencies for the full cost of their education while in the United States.
			3.Nonimmigrant status to study at a public secondary school
 (a)In generalSection 214(m)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(m)(1)(B)) is amended to read as follows:
				
 (B)at a public secondary school unless the alien demonstrates that the alien has reimbursed the local educational agency that administers the school for the full, unsubsidized per capita cost of providing education at such school for the period of the alien's attendance..
 (b)Technical correctionSection 101(a)(15)(F)(i) of such Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking 214(l) and inserting 214(m). 